 

Case 1:18-cv-00172-MN Document 138 Filed 08/02/19 Page 1 of 2 PagelD #: 2725

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

TRUSTID, INC.,
Plaintiff,
v. C.A. No. 18-172-LPS

NEXT CALLER, INC.,

 

Defendant.

ORDER

At Wilmington, this 2" day of August, 2019:
For the reasons set forth in the Memorandum Opinion issued this date,

IT IS HEREBY ORDERED that the claim terms in this case are construed as follows:

 

Claim Term Court’s Construction

 

“source origin “a number in a range that represents the credibility of the calling party
confidence metric” | number or the calling party billing number”

 

“consortium

information” “ageregated data from multiple external sources”

 

“source origin

it 4 » wa Lb)
. source origin confidence metric
confidence matrix” &

 

“operational status | “characteristics about the functional state”
information”

 

“is answered” / “actually or virtually [goes/going] off hook”
“answering” /
“answer”

 

“info nation” “information”

 

 

 

 

 
Case 1:18-cv-00172-MN Document 138 Filed 08/02/19 Page 2 of 2 PageID #: 2726

 

“any connection over a telecommunications or an information service
“call” network and includes, but is not limited to, landline, wireless, modem,
facsimile, Session Initiation Protocol (SIP), and Voice over Internet
Protocol (VoIP) transmissions”

 

 

“answer condition” | “type of answer activity (e.g., human answer or ringing with no

 

 

/ “answer answer)”
“, 3 .

conditions”
UNITED STATES DISTRIGPIUDGE

 

 

 
